OPINION — AG — THAT PORTION OF 22 O.S. 1961 1132 [22-1132], WHICH PROVIDES FOR THE PAYMENT OF COSTS INCURRED IN THE RETURN OF FUGITIVES FROM THE GOVERNOR'S CONTINGENCY AND EMERGENCY FUND HAS BEEN REPEALED; HOWEVER, THE REMAINDER OF THE STATUTE IS IN FULL EFFECT AND FORCE. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT IF THE PROVISIONS OF 62 O.S. 1965 Supp., 139.42 [62-139.42] ET SEQ., WERE FOLLOWED, AND THE GOVERNOR AND THE STATE EMERGENCY FUND BOARD FOUND THE COST OF RETURNING FUGITIVES TO BE UNFORESEEN OR REASONABLY UNFORESEEABLE BY THE LEGISLATURE, SUCH COSTS COULD BE PAID FROM THE STATE EMERGENCY FUND. (JOSEPH MUSKRAT)